                Case: 3:21-mj-00182-SLO Doc #: 1 Filed: 05/12/21 Page: 1 of 15 PAGEID #: 1
AO 106A (08/18) Application for a Warrant by Telephone or Other Reliable_Electroi^^


                                      United States District Court
                                                                        for the
                                                                                                                                    5/12/21
                                                           Southern District of Ohio


              In the Matter of the Search of
         (Briefly describe the property to be searched
          or identify the person by name and address)                       ^            CaSC No. 3:21MJ182
   8070 Timberlodge Trail, Centerville, Ohio 45458
Including any outbuildings, garages or shed located on
                            its curtilage

    APPLICATION FOR A WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS

          I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):
  SEE ATTACHMENT A


located in the             Southern               District of                     Ohio                     ,there is now concealed (identify the
person or describe the property to be seized)'.
  SEE ATTACHMENT B



          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
                 pi evidence of a crime;
                 pf contraband, fruits of crime, or other items illegally possessed;
                 Pf property designed for use, intended for use, or used in committing a crime;
                 □ a person to be arrested or a person who is unlawfully restrained.

          The search is related to a violation of:

              Code Section                                                               Offense Description
        21 U.S.C. section 841                      Possession with intent to distribute and to distribute a controiied substance and
        21 U.S.C. section 846                      conspiracy to commit the same.


          The application is based on these facts:
        See Attached Affidavit.



           □ Continued on the attached sheet.

           EJ Delayed notice of                   days (give exact ending date if more than 30 days:                       ) is requested under
                18 U.S.C. § 3103a, the basis of which is set forth on the attached
                                                                              ched sheet.                                                I


                                                                                           '           Applicant's signature
                                                                                                SA ROBERT BUZZARD, FBI
                                                                                                       Printed name and title


Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
Telephone                                                           (specify reliable electronic means).



Date:       5/12/21
                                                                                                           Judge's signature

City and state: Dayton, Ohio                                                             Sharon L. Ovington, U.S. Magistrate Judge
                                                                                                       Printed name and title
    Case: 3:21-mj-00182-SLO Doc #: 1 Filed: 05/12/21 Page: 2 of 15 PAGEID #: 2




                       AFFIDAVIT IN SUPPORT OF APPLICATION


I, Robert Buzzard, hereby duly sworn, declare and state:

                                       INTRODUCTION


       1.      I am a Special Agent ("SA") of the Federal Bureau of Investigation ("FBI"),

assigned to the Cincinnati Division, Dayton, Ohio Resident Agency. I therefore am an officer of

the United States who is empowered by law to conduct investigations of, and to make arrests for,

offenses enumerated in 21 U.S.C. § 878. Moreover, I am an "investigative law enforcement

officer" within the meaning of 18 U.S.C. § 2510.

       2.      I have served as an FBI SA since January 2002. I am currently assigned to the

Cincinnati Division, Dayton Resident Agency and serve on the FBI's Southem Ohio Safe Streets

Task Force (SOSSTF). Since 2002, I have participated in investigations involving narcotics

trafficking and have received specialized training on the subject of narcotics trafficking and money

laundering from the FBI. I have been personally involved in investigations conceming the

possession, manufacture, distribution, and importation ofcontrolled substances, as well as methods

used to finance drug transactions.      Based on my training and experience - including my

participation in the investigations referenced above - as well as discussions and interactions with

other experienced FBI SA's, Task Force Officers ("TFO"), and narcotics investigators, I am

familiar with the manner in which drug traffickers and their organizations operate within the

United States. Based on my aforementioned training and experience, I am familiar with the

modus operandi of persons involved in the illicit distribution of controlled substances and as a

result, knows the following:

       a.      It is common practice for drug traffickers to hide their assets, their addresses, their
               telephone numbers and beeper/pager services by using other person's names in
               order to avoid detection by law enforcement officials.
Case: 3:21-mj-00182-SLO Doc #: 1 Filed: 05/12/21 Page: 3 of 15 PAGEID #: 3




  b.    It is common practice for drug traffickers to often maintain residences which are
        used as "stash houses" or locations for drug storage and distribution, and use
        "nominees" to obtain telephone service, utility service, and other services to hide
        the true identity of the owner or person who will use that service.

  c.    That drug traffickers often place assets in corporate entities in order to avoid
        detection of those assets by law enforcement officials.

  d.    It is common practice, that even though these assets are in nominee names, drug
        traffickers will continue to utilize these assets by exercising dominion and control
        over them.


  e.    It is common practice that drug traffickers possess large amounts of U.S. Currency
        in order to finance their ongoing illicit drug business.

  f.    It is common practice that drug traffickers maintain books, records, receipts, notes,
        ledgers, airline tickets, money orders, and other documents relating to the
        transportation and distribution of drugs. Drug traffickers commonly front (provide
        drugs on consignment) to their clients. The books, records, receipts, notes, ledgers,
        and other documents are kept where the drug traffickers have ready access to them.

  g.    It is common for drug traffickers to provide false information to law enforcement
        officials regarding their identity and the address of their actual residence.

  h.    That persons involved in drug trafficking conceal from law enforcement in their
        residences, vehicles, and businesses the following items: drugs, large amounts of
        currency, financial instruments, jewelry, automobile titles, other items of value
        and/or proceeds of drug transactions, and evidence offinancial transactions relating
        to the acquisition and concealment of large sums of money resulting from drug
        trafficking activities.

  i.    When drug traffickers amass large proceeds from the sale of drugs, they attempt to
        hide the true source ofthese profits, otherwise known as laundering the money. To
        accomplish this, drug traffickers many times utilize banks and/or financial
        institutions with their attendant services, including but not limited to, cashier's
        checks, money drafts, and letters of credit. Other entities used to launder drug
        proceeds include real estate firms and purported legitimate business fronts.

  j.    Drug traffickers commonly travel to facilitate their trafficking activities. After
        purchasing drugs, traffickers commonly transport, or cause to be transported, drugs
        to areas in which they will be distributed. Common methods of transportation
        include, but are not limited to, commercial airlines, and rental/private automobiles.

  k.    It is common practice that drug traffickers commonly maintain books and similar
        documents which reflect names, addresses, and/or telephone numbers of their
Case: 3:21-mj-00182-SLO Doc #: 1 Filed: 05/12/21 Page: 4 of 15 PAGEID #: 4




        associates in the drug trafficking organization. This information can often be stored
        in cellular phones in places such as the contacts list.

  1.    Drug traffickers often take, or cause to be taken, photographs of themselves, their
        associates, their property and their product, and that the photographs are usually
        maintained at the residences and/or businesses of drug traffickers. Photographs
        such as these can commonly be found and stored in cellular phones.

  m.    Drug traffickers commonly have in their possession,(that is on their person, at their
        residence, and/or their business) weapons, including firearms of various types.
        Firearms are used to protect and secure a drug trafficker's property which may
        include, but is not limited to, narcotics, jewelry, narcotics paraphernalia, books,
        records, and U.S. Currency.

  n.    Drug traffickers frequently maintain hidden compartments within their residence
        and vehicles to hide drug trafficking evidence (money, ledgers, drugs, etc.), bury
        evidence in containers such as shoe boxes, or hide the evidence in safes.

  o.    The exact quantities, prices, dates, and methods of delivery of drugs are seldom
        discussed in detailed terms over the telephone. These details are usually agreed
        upon during face-to-face transactions.         For this reason, most telephone
        conversations regarding drugs are very brief and often in code, understood by the
        traffickers and designed to mislead or confuse non-participants ofthe conversations.
        Drug traffickers make extensive use of cellular phones and text messaging
        beepers/pagers to facilitate contacting one another. When calling a beeper or text
        messaging, traffickers commonly input the number that should be called and
        sometimes add additional instructions in the form of additional digits. The structure
        of a drug distribution organization usually consists of sources of supply, wholesale
        distributors, retail distributors, and the ultimate consumers. The wholesale
        distributors often have more than one source of supply, and likewise the retail
        distributors often obtain drugs from more than one wholesale distributor. After
        receiving a quantity of drugs, the source of supply will often move the drugs to a
        location other than where he/she sells them to the wholesale distributors.           The
        location ofthe source ofsupply's so-called "stash house" is generally a well-guarded
        secret known only to the source of supply and his closest associates. Most of the
        drugs, as well as diluting and packaging materials and weighing equipment, are
        usually kept at the "stash house." Only those amounts needed for immediate sale are
        usually kept at the point of sale.

  p.    Drug traffickers frequently use rental vehicles for everyday travel and will maintain
        another vehicle, usually at an out ofsight location, to facilitate their drug trafficking
        business.


  q.    Evidence of past communication between drug traffickers can be found in saved or
        deleted text messages, call logs, and other forms of electronic communication
        occurring over, stored in, or accessed by the cellular phone.
    Case: 3:21-mj-00182-SLO Doc #: 1 Filed: 05/12/21 Page: 5 of 15 PAGEID #: 5




       r.     I have repeatedly encountered a practice wherein drug traffickers distribute a
              cellular telephone number to their drug customers, often described by traffickers as
              a"money phone." The money phone is used primarily to communicate with those
              customers. The customers will subsequently call the trafficker on that cellular
              telephone number to arrange a purchase of drugs as needed. The trafficker will
              many times field calls from several customers at once, and then direct all those
              customers to travel in their car to a designated meeting point. Once all the
              customers have driven to the designated place, the drug trafficker will appear in his
              vehicle, quickly conduct hand to hand drug transactions with each customer, and
              then drive away.


                                  PURPOSE OF AFFIDAVIT


       3.     I make this affidavit in support of applications for search warrants for the following

residence and vehicle - namely:

               a.     8070 Timberlodge Trail, Centerville, Ohio 45458, including any

outbuildings, garages, or sheds located on its curtilage (hereinafter "Location 1"). Location 1 is

described more fully in Attachment A, which is incorporated herein by reference;

               b.     2018 Kia Stinger, white in color sedan, Ohio license plate number JES5999,

Vehicle Identification Number(YIN)KNAE35LC3J6040164(hereinafter "Vehicle 1"). Vehicle

1 is described more fully in Attachment A-1, which is incorporated herein by reference.

       4.      As detailed more fully below, I submit that there is probable cause to believe that

evidence of a crime as well as contraband, fruits of a crime or other items illegally possessed in

relation to the following offenses exist and can be found inside Location 1 and Vehicle 1- namely:

               a.     Possession with Intent to Distribute Controlled Substances, in violation of

Title 21, United States Code, § 841, and

               b.     Conspiracy to Possess with Intent to Distribute Controlled Substances, in

violation of Title 21, United States Code,§ 846.


       5.      A list of specific items to be seized from the premises described above is attached
    Case: 3:21-mj-00182-SLO Doc #: 1 Filed: 05/12/21 Page: 6 of 15 PAGEID #: 6




hereto as Attachment B, and Attachment B is incorporated herein by reference. Based on my

training and experience as well as the facts contained in the affidavit,I believe that there is probable

cause to believe that the items listed in Attachment B will be found at/in the premises and vehicle

described above. I have not included every detail of the investigation, but only information

necessary to establish probable cause that evidence associated with above-described drug

trafficking offenses is located at Location 1 and inside Vehicle 1.

                                       PROBABLE CAUSE


        6.      In 2018, myself, members of the FBI's Southern Ohio Safe Streets Task Force,

and members of the Montgomery County Sheriffs Office RANGE Task Force began

investigating Jermain TREADWELL for drug trafficking offenses. Intelligence received from

RANGE Task Force members indicated TREADWELL was conducting car-to-car fentanyl sales

around the Dayton Mall area in Miami Township, Ohio and Miamisburg, Ohio. More

specifically, RANGE Task Force members interviewed more than one Confidential Informant

(CI) who were actively purchasing fentanyl from TREADWELL in 2018 and 2019. The

Confidential Informant(s) explained to law enforcement officials that TREADWELL operated a

cellular telephone number(known to law enforcement officials as a "money phone")to

advertise, communicate, and coordinate car-to-car narcotics sales. I know through my training

and experience that a car-to-car narcotics transaction is a method used by street level drug

traffiekers wherein they direct a drug customer to a certain area and pull up directly next to the

customer in a vehicle to conduct a quick exchange of narcotics for U.S. currency. The car-to-

car narcotics transactions are preceded by cellular telephone communications between the seller

and the buyer wherein the seller directs the buyer to a specific location for the drug deal. The

cellular telephone communications between the seller and buyer also include discussions
    Case: 3:21-mj-00182-SLO Doc #: 1 Filed: 05/12/21 Page: 7 of 15 PAGEID #: 7



pertaining to the amounts of narcotics being sold and the price.

       7.      I am also familiar with TREADWELL from a previous FBI investigation wherein

he pled guilty on April 7, 2011 in the Southern District of Ohio (case number 3:10-CR-158)to

Conspiracy to Distribute and Possess with Intent to Distribute ICQ grams of heroin.

TREADWELL was subsequently sentenced in that case to five years and three months

incarceration. TREAD WELL was released from federal prison in the later part of 2015. In the

previous investigation of TREADWELL,he utilized cellular telephones(money phones)to

coordinate the street-level sale of illegal narcotics. 1 also leamed through the previous

investigation TREADWELL used the street name/nickname "Bubba".

       8.      On April 8, 2019, RANGE Task Force Detective J. Samples interviewed an

individual, hereinafter referred to as Confidential Informant One (Cll). Cll was a user of street

level amounts of heroin and fentanyl and indicated he/she had been purchasing those narcotics

from TREADWELL for approximately one year. Cll explained he/she would contact

TREADWELL on his cellular telephone(money phone) and place an order for narcotics.

TREAD WELL would direct Cll to a general area in and around Miami Township/Miamisburg,

Ohio and direct Cll to call back when he arrived in that area. Cll would place a second call to

TREADWELL when he arrived in the area and TREADWELL would then direct him/her to a


specific location to complete the transaction. Once Cll arrived at the final destination,

TREADWELL would arrive in a vehicle and conduct a car-to-car narcotics transaction with Cll.


Cll advised TREADWELL actively sells narcotics from approximately 9/9:30AM to 2:30PM or

3:00 PM and then from 4:00PM until whenever. Cll knew TREADWELL paused his narcotics

sales around 2:30PM/3:00PM because he had to pick his kid up from school.

       9.      On April 9, 2019, Detective J. Samples utilized Cll to conduct a controlled
    Case: 3:21-mj-00182-SLO Doc #: 1 Filed: 05/12/21 Page: 8 of 15 PAGEID #: 8



purchase offentanyl from TREADWELL. Prior to the purchase, Detective Samples met with

CIl in a pre-determined location and conducted a search of CIl's person and vehicle for

contraband (none were found). CIl was provided $50 in RANGE buy funds to purchase a

street-level amount of fentanyl. CIl was also equipped with a wireless monitoring device for

RANGE members to listen to the nareotics transaction real time between CIl and

TREADWELL. CII contacted TREADWELL on his money phone and placed an order for

fentanyl. TREADWELL directed CIl to "get off at the mall." Once CIl arrived in the area, he

re-contaeted TREADWELL on the money phone and was direeted to an apartment complex in

Miami Township, Ohio. TREADWELL arrived in the area of the apartment complex driving a

maroon Chevrolet Impala registered to a female named Shacara D. Elijah. TREADWELL

pulled his vehicle alongside CIl's vehicle (ear-to-car) to conduct the transaction. CIl provided

TREADWELL $50 in RANGE buy funds and TREADWELL handed CIl 15 gel caps containing

suspected fentanyl. Following the transaction, TREADWELL drove around the area and

conducted two illegal U-tums, which is a common counter surveillance measure utilized by drug

traffickers to identify law enforcement surveillance units. CIl met with Detective Samples at a

pre-determined location and surrendered the suspected nareotics as evidence. CIl and CIl's

vehicle were searched again for additional contraband and none was found. The 15 gel caps

were submitted to the Miami Valley Regional Crime Lab for analysis and were found to contain

fentanyl, a Schedule II eontrolled substance.

       10.     In the Fall of 2019, myself and task force members executed a federal search

warrant at a residence in Dayton, Ohio. During that search warrant, kilogram amounts of

fentanyl and crystal methamphetamine were seized along with approximately 15 cellular

telephones. In November of 2019, a seareh warrant was obtained to search the contents of the
    Case: 3:21-mj-00182-SLO Doc #: 1 Filed: 05/12/21 Page: 9 of 15 PAGEID #: 9



cellular telephones seized. Stored on one of the seized cell phones were multiple text messages,

photos, videos, and call logs associated with the distribution of illegal narcotics. One of the

contact phone numbers stored in the cell phone belonged to TREADWELL,aka "Bubba." I

reviewed stored text messages in the seized cell phone and noted multiple text message

communications with TREADWELL's number, wherein drug trafficking activities were

discussed.


       11.     On January 15, 2020,1 interviewed an individual, hereinafter referred to as

Confidential Source One (CSl). CSl has provided me truthful and reliable information in the

past that resulted in the seizure of large quantities of illegal narcotics. CSl was not providing

information for consideration in a pending prosecution. CS1 advised she/he personally knew

TREADWELL,aka Bubba to be selling multiple ounces of fentanyl/heroin per day to customers

who reside in the Franklin, Ohio area. CSl knew this information from direct conversations

with TREADWELL. CSl advised TREADWELL is residing in Centerville, Ohio.

       12.     In January of 2020,1 issued an administrative subpoena to Dayton Power and

Light(DP&L)for active utility accounts associated with TREADWELL's girlfriend Shacara D.

Elijah. DP&L reported Elijah had an active utility account at Location 1. As previously stated

in paragraph 9, TREADWELL utilized a vehicle registered to Elijah to conduct the controlled

purchase of fentanyl on April 9, 2019.

       13.     On March 29, 2021 and continuing thereafter, I interviewed an individual,

hereinafter referred to as Confidential Source Two (CS2). CS2 has provided me information,

which has been verified through independent investigation and proven truthful. CS2 is

providing information in exchange for consideration in a pending narcotics

investigation/prosecution. CS2 advised she/he personally knows TREADWELL to be a
   Case: 3:21-mj-00182-SLO Doc #: 1 Filed: 05/12/21 Page: 10 of 15 PAGEID #: 10



narcotics trafficker operating in the Dayton, Ohio area. In the Summer and Fall of 2019, CS2

personally witnessed TREADWELL purchase multiple ounces of fentanyl, which

TREADWELL intended to re-sale to individuals in the Dayton, Ohio area.

       14.     On May 6, 2021,1 conducted surveillance at Location 1. During the

sirrveillance, 1 observed TREADWELL enter a white Kia Stinger, bearing Ohio license plate

number JES5999(Vehicle 1)that was parked in the attached garage at Location 1.

TREADWELL was the sole occupant and driver of Vehicle 1. TREADWELL exited the garage

and drove directly to a parking lot located at 1051 Miamisburg Centerville Rd., Washington

Township, Ohio. Upon arrival, TREADWELL parked next to a white Ford sedan registered to a

white female from Franklin, Ohio. 1 watched TREADWELL conduct a car-to-car narcotics

transaction (based on my training and experience) with occupants of the white Ford sedan.

Following the transaction, TREADWELL drove around the same parking lot slowly and

appeared to be conducting counter surveillance measures to ensure he was not being followed by

law enforcement. 1 conducted a background check on the white female owner of the Ford sedan

and noted she had multiple prior arrests for drug possession charges.

       15.     Approximately forty minutes after the first car-to-car transaction, TREADWELL

arrived back at the same parking lot(1051 Miamisburg Centerville Rd.)in Vehicle 1 and pulled

next to a turquoise Chrysler sedan. TREADWELL conducted what appeared to be a car-to-car

narcotics transaction with a white male occupant. Following the transaction, TREADWELL

pulled away and again drove around the parking lot appearing to conduct counter surveillance

measures. The registered owner of the Chrysler sedan was a white male with an address in

Middletown, Ohio. 1 conducted a background check on the white male owner and noted several

prior arrests for drug possession and tampering with evidence.
   Case: 3:21-mj-00182-SLO Doc #: 1 Filed: 05/12/21 Page: 11 of 15 PAGEID #: 11



       16.     A registration check on Vehicle 1 listed the owner as TREADWELL.

       17.     On May 7, 2021, I conducted surveillance at Location 1 and observed Vehicle 1

exit the garage and travel to the Centerville Middle School located at 7056 McEwen Rd. I noted

the time was approximately 3 :30PM and consistent with TREADWELL picking his kid up from

school, consistent with Cll 's reporting in paragraph 8. Vehicle 1 traveled from the school back

to Location 1. A short time later, Vehicle 1 left Location 1 and traveled to the parking lot of

1051 Miamisburg Centerville Rd. Vehicle 1 backed into a parking spot and remained there for

several minutes. The driver of Vehicle 1 did not exit and did not appear to meet with any other

vehicles before leaving. Vehicle 1 eventually traveled back to Location 1 and was observed

parked in the garage. I noticed an electronic surveillance camera affixed to the exterior of

Location 1 above the garage. Based on my training and experience, I know drug traffickers

install surveillance cameras on their residences and stash houses to alert them of law

enforcement presence or the presence of their adversaries.

       18.     On May 8, 2021, I interviewed another individual, hereinafter referred to

Confidential Source Three (CS3). CS3 has provided me information in the past, which has been

verified through independent investigation and proven truthful. CS3 is not providing

information for consideration in a pending prosecution. CS3 reported he/she knows

TREADWELL personally and knows him to sell illegal narcotics. CS3 advised TREADWELL

utilizes "money phones" to sell narcotics and a lot of his customers are white males and white

females who reside in Franklin and Middletown, Ohio. CS3 advised TREADWELL lives in the

Centerville, Ohio area and his girlfriend/significant other is Shacara Elijah.

       19.     On May 10, 2021, I conducted a spot check at Location 1 and observed Vehicle 1

parked in the garage. Later that same day, I observed a white Jeep Cherokee, bearing Ohio
       Case: 3:21-mj-00182-SLO Doc #: 1 Filed: 05/12/21 Page: 12 of 15 PAGEID #: 12



  license plate number JIJ5037 arrive at Location 1 and park in the driveway. A registration

  check on the Jeep Cherokee listed TREADWELL as the registered owner and Shacara Elijah as

  an additional owner.


          20.    On May 11, 2021,1 spoke with a representative of Dayton Power and Light

 (DP&L)and verified Shacara Elijah still has an active utility account at Location 1.

                                           CONCLUSION


          21.    Based on the facts set forth in the Affidavit, I believe there is probable cause that

  evidence associated with the above listed drug trafficking offenses are located within Location 1

  and surrounding curtilage and Vehicle 1.




                                                        Robert Buzzard
                                                        Special Agent
                                                        Federal Bureau of Investigation


  Sworn and subscribed before me on this
12th     day of May,2021.




  HONORABLE SHARON L. OVINGTON
  UNITED STATES MAGISTRATE JUDGE
   Case: 3:21-mj-00182-SLO Doc #: 1 Filed: 05/12/21 Page: 13 of 15 PAGEID #: 13



                                        ATTACHMENT A


Location 1: The place to be searched is 8070 Timberlodge Trail, Centerville, Ohio 45458 and the
surrounding curtilage. 8070 Timberlodge Trail, Centerville, Ohio is a two-story condominium
single family residence constructed of tan rock and siding. The numbers "8070" are affixed to the
rock fa9ade on front of the residence, directly to the right of the garage door. 8070 Timberlodge
Trail, Centerville, Ohio 45458 is further depicted in the following photograph.




                                                      mi
  Case: 3:21-mj-00182-SLO Doc #: 1 Filed: 05/12/21 Page: 14 of 15 PAGEID #: 14



                                    ATTACHMENT A-1




Vehicle 1: 2018 Kia Stinger, white in color sedan, Ohio license plate number JES5999, Vehicle
Identification Number(VIN)KNAE35LC3J6040164. The registered owner is Jermaine D.
TREADWELL.
     Case: 3:21-mj-00182-SLO Doc #: 1 Filed: 05/12/21 Page: 15 of 15 PAGEID #: 15



                                         ATTACHMENT B

                                   PROPERTY TO BE SEIZED

        The items to be searched for and seized are evidence, contraband, fruits of crime, and
other items illegally possessed, as well as property designed for use, intended for use, relating to
violations of 21 U.S.C. §§ 846 and 841(a)(1) including, but not limited to:
A.      Log books, records, payment receipts, notes, and/or customer lists, ledgers, and other
        papers or electronic records relating to the transportation, ordering, purchasing, processing,
        and distribution of controlled substances.


B.      Papers, tickets, notices, credit card receipts, travel schedules, travel receipts, passports,
        and/or records, and other items relating to domestic and foreign travel to obtain and
        distribute narcotics and narcotics proceeds, including, but not limited to airline receipts,
        vehicle rental receipts, credit card receipts, travel schedules, diaries, hotel receipts, truck
        logs, travel agency vouchers, notes, records of long distance telephone calls, e-mail and
        other correspondence.

C.      Address and/or telephone books and papers reflecting names, e-mail and physical
        addresses and/or telephone numbers of individuals, partnerships, or corporations involved
        in drug trafficking and money laundering.

D.      Financial records, financial statements, receipts, statements of accounts and related bank
        records, money, drafts, letters of credit, money orders and cashier's checks receipts,
        passbooks, bank checks, escrow documents, and other items evidencing the obtaining,
        secreting, transfer, and/or concealment of assets and the obtaining, secreting, transferring,
        concealment, and/or expenditure of money.

E.      Electronic equipment such as surveillance video and related equipment, pagers, computers,
        electronic organizers, facsimile machines, cellular telephones, caller ID, telephone
        answering machines, police scanners and two-way radios, money counters.

F.      United States currency, precious metals, coins, bullion,jewelry, and financial instruments,
        including, but not limited to stocks and bonds.

G.      Photographs and/or photographic albums or video tapes and recordings of houses and other
        real estate, automobiles, and of other assets, persons, and/or controlled substances.

H.      Indicia of occupancy, residency, and/or ownership of the premises and vehicles including,
        but not limited to utility and telephone bills, canceled envelopes, keys, deeds, tax bills,
        titles, and vehicle registrations.

I.      Illegal drugs, including but not limited to methamphetamine, and other materials,
        paraphernalia and/or equipment and tools used in the drug trade.

J.      Firearms and ammunition.
